Citation Nr: 1544256	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for cervical spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an December 2012 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.  The VA examination the Veteran was provided for his residuals of a head injury, headache, and cervical spine disability are, in part, insufficient.  No opinion was provided on the etiology of the Veteran's appeals.  The Board finds that such an opinion is needed before adjudication can proceed.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

The Veteran has asserted that he was involved in the "Tet Offensive" wherein he sustained an injury to the head.  The claims file contains the Veteran's Service Treatment Records (STRs), which does not include the care the Veteran has referenced in his appeal (i.e. the care he received at "Charlie 1st Medical Battalion" between 1968 and 1969 during the "Tet Offensive.")  The Board finds that an effort should be made to locate these STRs and any personnel records which could corroborate the Veteran's combat experience during the "Tet Offensive."

The Board find that it is important to mention while there is evidence in the STRs that the Veteran complained of issues of dizziness and neck pain in his induction examination, these complaints were addressed in the examination and no problems were found.  Thus, the presumption of soundness applies, absent clear and convincing evidence to the contrary.  Additionally, there is evidence that the Veteran was involved in a motor vehicle accident in July 1990, however, the Veteran was receiving care for his neck disability before this time as demonstrated by an April 1989 chiropractor report which detailed that the Veteran was suffering pain in his neck.   Accordingly, a neck disability was present prior to the July 1990 car accident.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also ensure that all service treatment records and service hospital records, and personnel records from all periods of verified active duty service have been associated with the claims file.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  After the above development has been accomplished schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any residuals of a head injury, headaches, and cervical spine disability, and their respective etiology(s), The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his residuals of his head injury, headaches, and cervical spine disability, and any continuity of symptoms since that time.  

(a) After considering the pertinent information in the record in its entirety e examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any residuals of a head injury,  was incurred or aggravated by his active duty.

(b) After considering the pertinent information in the record in its entirety e examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any headache disability, was incurred or aggravated by his active duty. 

(c) After considering the pertinent information in the record in its entirety e examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any cervical spine degenerative disc disease, was incurred or aggravated by his active duty.

In providing an opinion, the examiner should note that while there is evidence in the STRs that the Veteran complained of issues of dizziness and neck pain in his induction examination, these complaints were addressed in the examination and no problems were found, and while there is evidence that the Veteran was involved in a motor vehicle accident in July 1990, the Veteran was receiving care for complaints related to his neck prior to this date, as shown by an April 1989 chiropractor report which detailed that the Veteran was suffering pain in his neck.   

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for residuals of a head injury, headaches, and cervical spine degenerative disc disease.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



